NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT

GARY CARROLL, DOC #805289          )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D16-4573
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 21, 2018.

Appeal from the Circuit Court for Polk
County; Sharon M. Franklin, Judge.

Howard L. Dimmig, II, Public Defender,
and Christopher E. Cosden, Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, Andrew Tetreault,
Assistant Attorney General, and Elba
Caridad Martin-Schomaker, Assistant
Attorney General, Tampa, for Appellee.



PER CURIAM.


             Affirmed.


VILLANTI, CRENSHAW, and BADALAMENTI, JJ., Concur.